Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, U.S. Patent 8,846,516 in view of Dorhout et al., US 2017/0301685.
Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-material including silicon, nitrogen and metal trap-enhancing-additive such as tungsten (see figs. 2-3 and col. 3-line 46 to col. 6-line 20). Regarding the addition of the second and third charge-trapping material to the claim, note that there is nothing done to distinguish these charge trapping materials from the first charge trapping material and therefore, when giving the claim its broadest reasonable interpretation, the second and third charge trapping materials could read on the first charge trapping material.
Ramaswamy does not expressly disclose wherein the charge trapping material includes two or more of carbon, phosphorous, or boron. However, Dorhout et al. discloses forming a silicon nitride layer with carbon, phosphorous, and boron (see, for example, paragraphs 0011-0014 and 0028). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Ramaswamy so as to comprise the silicon nitride layer with the added materials because in such a way the silicon nitride layer can be tailored to achieve tensile/compressive stress characteristics suitable for specific applications.
With respect to dependent claims 2-3, Ramaswamy and Dorhout et al. are applied as above but do not expressly disclose the respective concentrations of nitrogen, silicon, and trap enhancing additive. However, a prima facie case of obviousness is established because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding dependent claim 7, note that the trap enhancing additive in Ramaswamy comprises titanium and tungsten (see, for example, col. 6-lines 1-13) and using a variety of metals is contemplated (see col. 7-lines 15-25).
With respect to claims 4-6, note that Dorhout et al. teaches the use of boron, phosphorous, and carbon for the reasons of record. Furthermore, regarding the fact that the reason for using carbon, born, and phosphorous is different in Dorhout et al., the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 
Claims 12-18, 20-22, 24, 38-39, 50-52, and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2012/0104484 in view of Ramaswamy, U.S. Patent 8,846,516 and Dorhout et al., US 2017/0301685.
Lee et al. shows the invention substantially as claimed including an integrated assembly, comprising: a stack of alternating first and second levels; the first levels including conductive structures and the second levels being insulative; and channel-material-pillars extending through the stack, and charge-trapping regions 118 along the channel material pillars and being between the pillars and conductive structures.
Lee et al. does not expressly disclose charge-trapping regions including silicon, nitrogen, and one of the claimed trap enhancing additives. Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-material including silicon, nitrogen and metal trap-enhancing-additive. Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-material including silicon, nitrogen and metal trap-enhancing-additive. Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-material including silicon, nitrogen and metal trap-enhancing-additive such as tungsten. In view of this disclosure, it would have been obvious to one of ordinary skill in the art to include the charge trapping material of Lee et al. to include the elements as disclosed in Ramaswamy in order to achieve the predictable results of increasing the number of traps in the layer. However, Lee and Ramaswamy do not expressly disclose wherein the charge trapping material includes two or more of carbon, phosphorous, or boron. However, Dorhout et al. discloses forming a silicon nitride layer with carbon, phosphorous, and boron (see, for example, paragraphs 0011-0014 and 0028). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Lee modified by Ramaswamy so as to comprise the silicon nitride layer with the added materials because in such a way the silicon nitride layer can be tailored to achieve tensile/compressive stress characteristics suitable for specific applications.
Regarding the charge trapping regions extending through the stack, note that the device of Lee modified by Ramaswamy and Dorhout et al. will disclose the claimed limitation. Additionally, note that when giving the claim its broadest reasonable interpretation, a layer can be broken up into an infinite number of smaller layers.
Concerning dependent claim 13, note that the pillars comprise silicon.
Regarding dependent claims 17-18, note the presence of tunneling regions 117 between pillars 114 and charge trapping regions 118 and charge blocking regions 116b (see, for example, fig. 22).
Regarding claims 20 and 28 and the concentration of the trapping material, a prima facie case of obviousness is established because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955). Additionally, with respect to independent claim 28, regarding the addition of the second and third charge-trapping material to the claim, note that there is nothing done to distinguish these charge trapping materials from the first charge trapping material and therefore, when giving the claim its broadest reasonable interpretation, the second and third charge trapping materials could read on the first charge trapping material.
Regarding dependent claim 24, note that the trap enhancing additive in Ramaswamy comprises titanium and tungsten (see, for example, col. 6-lines 1-13) and using a variety of metals is contemplated (see col. 7-lines 15-25).
With respect to claims 21-22, note that Dorhout et al. teaches the use of boron, phosphorous, and carbon for the reasons of record. Furthermore, regarding the fact that the reason for using carbon, born, and phosphorous is different in Dorhout et al., the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments
Applicant's arguments filed 04/11/22 have been fully considered but they are not persuasive. With respect to the second and third charge trapping materials, note that there is nothing done to distinguish these charge trapping materials from the first charge trapping material and therefore, when giving the claim its broadest reasonable interpretation, the second and third charge trapping materials could read on the first charge trapping material. Furthermore, concerning the charge trapping regions extending through the stack, note that the device of Lee modified by Ramaswamy and Dorhout et al. will disclose the claimed limitation since the charge trapping material is formed above the channel material which is formed through the stack in the Lee et al. reference. Additionally, note that when giving the claim its broadest reasonable interpretation, a layer can be broken up into an infinite number of smaller layers.

Allowable Subject Matter
Claims 8-10, 15, 19, 25-27, 29-37, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-48 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 8, 2022